1
2
3
4
5
6
7
8
9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     JERRY DILLINGHAM,                                   )       No. 1:18-cv-00507-AWI-SAB (PC)
12                                                       )
                     Plaintiff,                          )       ORDER VACATING FINDINGS AND
13                                                       )       RECOMMENDATIONS ISSUED ON
             v.                                          )       SEPTEMBER 19, 2018
14                                                       )
     N. EMERSON, et al.,                                         (ECF No. 34)
                                                         )
15                                                       )
                     Defendants.
                                                         )
16
                                                         )
17
18           Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in this civil

19   rights action pursuant to 42 U.S.C. §§ 1983, 1985 and 1986.

20           On September 19, 2018, the undersigned screened Plaintiff’s amended complaint, (ECF No. 10),

21   and issued findings and recommendations recommending that this case proceed against Defendants

22   Emerson, Wilson, Wescoat, Velasco, Martines, and Loflen, in their individual capacities, for conditions

23   of confinement in violation of the Eighth Amendment, and that all other claims and defendants be

24   dismissed. (ECF No. 34.) Plaintiff was served with the findings and recommendations, and permitted

25   thirty days to file any objections. (Id. at 7-8.)

26           Plaintiff filed objections, on extension, dated November 28, 2018, which showed some intent to

27   add to or clarify his factual allegations. (ECF No. 41.) Therefore, on December 11, 2018, the Court

28   granted Plaintiff leave to file a second amended complaint within thirty (30) days. (ECF No. 42.)

                                                             1
1             On January 11, 2019, Plaintiff filed a second amended complaint. (ECF No. 43.)

2             Accordingly, because Plaintiff has filed a second amended complaint, IT IS HEREBY

3    ORDERED that:

4             1.      The Findings and Recommendations issued on September 19, 2018 (ECF No. 34), are

5    vacated; and

6             2.      The Court will screen Plaintiff’s second amended complaint in due course.

7
8    IT IS SO ORDERED.

9    Dated:        January 14, 2019
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
